Case 13-41316        Doc 81     Filed 03/11/19     Entered 03/11/19 15:02:53          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 13 B 41316
         Iris C Whitfield

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/22/2013.

         2) The plan was confirmed on 03/25/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/25/2014, 03/07/2017, 04/24/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/22/2016.

         5) The case was Dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-41316             Doc 81        Filed 03/11/19    Entered 03/11/19 15:02:53                Desc         Page 2
                                                         of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $17,390.78
           Less amount refunded to debtor                               $919.09

 NET RECEIPTS:                                                                                         $16,471.69


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $3,862.50
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                               $669.92
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $4,532.42

 Attorney fees paid and disclosed by debtor:                        $500.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim            Claim       Principal      Int.
 Name                                       Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate South Suburban                Unsecured         185.00           NA              NA            0.00       0.00
 American Family Insurance              Unsecured         254.96           NA              NA            0.00       0.00
 AT&T                                   Unsecured         122.00           NA              NA            0.00       0.00
 AT&T Universal Card                    Unsecured         667.93           NA              NA            0.00       0.00
 AT&T Uverse                            Unsecured         913.96           NA              NA            0.00       0.00
 Bank of America                        Unsecured         747.08           NA              NA            0.00       0.00
 Biehl & Biehl                          Unsecured          12.90           NA              NA            0.00       0.00
 Citizens Financial Services            Unsecured         600.00           NA              NA            0.00       0.00
 Comcast                                Unsecured         687.00           NA              NA            0.00       0.00
 Commonwealth Edison Company            Unsecured     33,398.37            NA              NA            0.00       0.00
 Department Of Education                Unsecured     20,433.86     17,229.88        17,229.88           0.00       0.00
 Department of Employment Security      Unsecured      3,000.00            NA              NA            0.00       0.00
 Dependon Collection Service            Unsecured         190.00           NA              NA            0.00       0.00
 Dish Network                           Unsecured         396.00           NA              NA            0.00       0.00
 Dynamic Recovery Solutions             Unsecured     18,238.35            NA              NA            0.00       0.00
 First Source Advantage, LLC            Unsecured         747.08           NA              NA            0.00       0.00
 Ford Motor Credit Company LLC          Unsecured      2,427.30            NA              NA            0.00       0.00
 Ford Motor Credit Company LLC          Unsecured      1,581.00     93,891.61        93,891.61      9,822.55        0.00
 Ford Motor Credit Company LLC          Unsecured           0.00      1,648.58        1,648.58        169.24        0.00
 Ford Motor Credit Corporation          Secured        1,581.00       3,160.21        3,160.21           0.00       0.00
 Freedman Anselmo Lindberg LLC          Unsecured      1,583.36            NA              NA            0.00       0.00
 Gecrb/Jcp                              Unsecured      1,680.00            NA              NA            0.00       0.00
 Guaranty Bank                          Unsecured         675.00           NA              NA            0.00       0.00
 Harris & Harris Ltd                    Unsecured      2,923.00            NA              NA            0.00       0.00
 IDES Benefits                          Unsecured      2,871.00            NA              NA            0.00       0.00
 Illinois Bell Telephone Company        Unsecured         459.28           NA              NA            0.00       0.00
 Illinois Dept Of Employment Security   Unsecured      2,871.00       1,397.76        1,397.76        143.49        0.00
 Internal Revenue Service               Unsecured     11,115.99           0.00            0.00           0.00       0.00
 Internal Revenue Service               Priority            0.00          0.00            0.00           0.00       0.00
 Jefferson Capital Systems LLC          Unsecured           0.00      2,012.79        2,012.79        206.63        0.00
 Jefferson Capital Systems LLC          Unsecured      1,058.00       1,058.62        1,058.62        108.68        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-41316             Doc 81    Filed 03/11/19    Entered 03/11/19 15:02:53                  Desc       Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim         Claim        Principal       Int.
 Name                                   Class   Scheduled        Asserted      Allowed         Paid          Paid
 JP Morgan Chase                    Unsecured         700.00             NA           NA             0.00        0.00
 MCSI                               Unsecured      1,000.00              NA           NA             0.00        0.00
 MRSI                               Unsecured         189.00             NA           NA             0.00        0.00
 Municipal Collections Of America   Unsecured         250.00             NA           NA             0.00        0.00
 Mutual Hospital Services           Unsecured      1,558.00              NA           NA             0.00        0.00
 Nca                                Unsecured      2,012.00              NA           NA             0.00        0.00
 Nicor Gas                          Unsecured      4,052.71         1,794.81     1,794.81         184.26         0.00
 Ocwen Loan Servicing LLC           Secured       46,051.00              NA           NA             0.00        0.00
 Palisades Collection LLC           Unsecured     11,173.43       11,173.43     11,173.43       1,168.91         0.00
 Portfolio Recovery Associates      Unsecured      1,320.00         1,319.96     1,319.96         135.51         0.00
 Portfolio Recovery Associates      Unsecured      1,320.00              NA           NA             0.00        0.00
 RAC Acceptance                     Unsecured         600.00             NA           NA             0.00        0.00
 U S Dept Of Ed/Gsl/Atl             Unsecured     16,639.00              NA           NA             0.00        0.00
 USA Credit                         Unsecured         900.00             NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim            Principal                Interest
                                                                Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00                 $0.00               $0.00
       Mortgage Arrearage                                          $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                 $3,160.21                 $0.00               $0.00
       All Other Secured                                           $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                $3,160.21                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                   $0.00                 $0.00               $0.00
        All Other Priority                                         $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                   $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $131,527.44           $11,939.27                   $0.00


 Disbursements:

           Expenses of Administration                              $4,532.42
           Disbursements to Creditors                             $11,939.27

 TOTAL DISBURSEMENTS :                                                                             $16,471.69




UST Form 101-13-FR-S (9/1/2009)
Case 13-41316        Doc 81      Filed 03/11/19     Entered 03/11/19 15:02:53            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
